Title: To Benjamin Franklin from Gérard Rasquin, 12 September 1780
From: Rasquin, Gérard
To: Franklin, Benjamin


Monsieur
a charleville Le 12. 7bre 1780
Gerard Rasquin Negociant a charleville sur meuse, et ancien Reviseur a La manufacture Rojàle de tulle a lhonneur de vous Representer humblement, que d’ans L’année mil Sept Cent Soixante Dix Sept ajänt accépte La Commande faite a Monsieur Mercier Controleur Dans Le tems En Cette manufacture dans Le mois de juin même arnée, et une autre plus Considerable de Monsieur Williams Deputé Des Etats unis [une Commande plus Considerable] Consistant En fourniture Des Differente Sortes de pieces D’armes pour Le Radoubbement des fusils; ils S’etoit fait un devoir de Remplir L’intention de Monsieur Williams Ce qui etoit Contenue dans L’Etat des pieces à fournir.
Pour Satisfaire plus promptement je n’ait trouvé pas assé D’ouverier dans charleville, je fus obligé D’aller á Liege au Risque de ma vie; je me suis trouve arretté par Des ordres que L’on avoit obtenus Sur des faux Exposé et pour avoir ma Liberte Cest une perte pour moy de Cinquante Louis.
Cette Commande touchait a Sa fin, Lorsque je fus obligé D’aller a tulle ou Le Roy m’avoit nommé pour Remplir La place de Reviseur dans Sa manufacture, jEcrivis, alors a Monsieur Williams que quoique je ne Seroit plus Resident a charleville, javois un frere qui feroit accélerer L’ouvrages et ma femme feroit Les Envojs á L’ordinaire. Mr Williams Repondit qu’ils n’en falloit plus faire et arretat ainsi Les Restant des Commande et des Marchandises qui etoient prete à partir, et Entre Les mains Des ouverers, avec Lequel javoit fait des marchés, Cest qui mes Causes un prejudice Exorbitant, javois fait des avances a Ces ouveriers pour faire Diligenter Votre Commande jy ait Emplojez toutes ma fortune, et par L’injustice, du premier ouverer de Mr Williams; La Voila Renversé. Les fournitures ne Sont pas Complette, il m’est Reste quantite des pieces qui ne pouvoient Servir qu’a Ce Suget et qui maintenant ne Sont plus De Debit.
Quel Sort plus Deplorable, pour paier Ces ouveriers, il ma fallu faire Des Emprunt, Comment Rembourser Si Ces marchandises mes Restent, Cest à vous Monsieur à jetter un coup D’oeil de Compassion Sur Le Sort d’un pere des familles, d’un negociant reduit a La misere, Si par votre protections il ne peut obtenir L’Emplojs des Marchandises qu’on Luy avoit Commandé, Cest Votre justice qu’implore un honeste homme qui attends de votre Reponse Le Coup qui decidera Sa fortune et Son Sort.
D’aigné jetter Les yeux Sur Les tablaux des La Commande et Des Envojs qui ont èté faite vous jugeréz parce qui Reste a fournir Du Domage Excessif quil Encoure il prira Les Seigneur pour Votre prosperite et Sera pour La Vie avec Reconnesance Du plus profond Respect Monsieur Votre tres humbles et tres obeissant Serviteur
Rasquin
 
Endorsed: Rasquin’s Complaint against Williams
Notation in William Temple Franklin’s hand: A. M. Franklin. Recd. 14 sep. 1780. / See B Fs Lettr to Ct Vergennes dated 24 Nov. 80 / No. 11
